707 S.E.2d 928 (2011)
ADAMS
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE CO.
No. A08A2315.
Court of Appeals of Georgia.
March 18, 2011.
Chambers, Aholt & Rickard, Clyde E. Rickard III, Atlanta, for appellant.
Harper, Waldon & Craig, Russell D. Waldon, Atlanta, Kimberly A. McNamara, William M. Cheves, Jr., Jane N. Wilkes, Atlanta, Ryan A. Johnson, Covington, Rodney S. Shockley, Marietta, for appellee.
Matthew Nasrallah, Jonah A. Flynn, Atlanta, for amici curiae.
BARNES, Presiding Judge.
In State Farm Mut. Automobile Ins. Co. v. Adams, 288 Ga. 315, 702 S.E.2d 898 (2010), the Supreme Court of Georgia reversed this Court's decision in Adams v. State Farm Mut. Automobile Ins. Co., 298 Ga.App. 249, 679 S.E.2d 726 (2009). The Supreme Court held that the trial court did not err in granting summary judgment to State Farm Mutual Automobile Insurance Company and in denying summary judgment to Randolph Adams. Accordingly, our prior judgment in this case is vacated, the judgment of the Supreme Court is made the judgment of this Court, and the judgment of the trial court is affirmed.
Judgment affirmed.
ELLINGTON, C.J., SMITH, P.J., MILLER, P.J., PHIPPS, P.J., BLACKWELL and McFADDEN, JJ., concur.